DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US19/13639 filed 01/15/2019 which claims benefit of provisional 62/661,392 filed on 04/23/2018 and is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
“provides” should be corrected to “provide” (Page 9, line 22)
“enables” should be corrected to “enable” (Page 11, line 20)
Appropriate correction is required.

Claim Objections
Claims 1, 10, and 14 objected to because of the following informalities:  the "and positionable" in "and one or more ultrasound transducers positionable in the one or more access openings and positionable" should be "are positionable". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US20080007259) in view of Hynynen (WO2017143444).
	Regarding claim 1, Driemel discloses an MRI imaging assembly (head coil arrangement) that is wearable about a head of a patient for use during medical 
	However, Driemel does not disclose the MRI coil support having a plurality of support members defining one or more access openings and one or more ultrasound transducers positionable in the one or more access openings are positionable proximate to a surface of the head of the patient.
	Hynynen teaches a headset (100) for performing transcranial diagnostic or therapeutic procedures comprising a patient-specific frame (110) including a plurality of attachment interfaces (apertures/openings) for which transducers (120) which are positioned in (Fig. 1, Page 5, lines 1-19). Figure 1 shows transducers (120) proximate to the head (50) of a patient.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include openings in the support members for transducers to contact the head. Doing so would allow for transcranial procedures, such as focused ultrasound ablation, to be performed during MRI imaging, as taught by Hynynen (Page 12, lines 17-28).
Regarding claim 2, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
Driemel further teaches wherein the plurality of support members (housing parts 24 and 25, which are similar to housing parts 2 and 3) are constructed of a pliable material (flexible plastics material, viscofoam), whereby they may be adjusted (Fig. 5, [0045], regions 24b and 25b may automatically adjust to the shape of head).
Regarding claim 5, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
However, Driemel does not teach wherein the one or more ultrasound transducers and the one or more MRI imaging coils are simultaneously positionable proximate to a surface of the head of the patient.
Hynynen teaches the transducers (120) may comprise a first and second subset, wherein the first subset may be ultrasound transducers and the second subset may be MRI coils (Fig. 1, Page 5, Line 32 – Page 6 line 15, Claim 7). The transducers (120) shown in figure 1 may comprise both ultrasound transducers and MRI coils, simultaneously positionable proximate to a head (50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel in view of Hynynen to have the ultrasound transducers and MRI imaging coils simultaneously positionable proximate to a patient’s head. Doing so would allow for simultaneous MRI imaging while performing transcranial procedures/therapy such as ultrasound ablation; the modification would allow for image-guided procedures to be performed, as taught by Hynynen (Page 7, lines 13-15, Page 10, lines 27-31), which would make procedures more accurate and safer.
	Regarding claim 6, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
	However, Driemel does not teach wherein the one or more ultrasound transducers and the one or more MRI imaging coils are simultaneously positionable substantially against a surface of the head of the patient
Hynynen teaches the transducers (120) may comprise a first and second subset, wherein the first subset may be ultrasound transducers and the second subset may be MRI coils (Fig. 1, Page 5, Line 32 – Page 6 line 15, Claim 7). The transducers (120) shown in figure 1 may comprise both ultrasound transducers and MRI coils, simultaneously positionable substantially against a surface of a head (50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel in view of Hynynen to have the ultrasound transducers and MRI imaging coils simultaneously positionable substantially against a surface of a patient’s head. Doing so would allow for simultaneous MRI imaging while performing transcranial procedures/therapy such as ultrasound ablation; the modification would allow for image-guided procedures to be performed, as taught by Hynynen (Page 7, lines 13-15, Page 10, lines 27-31), which would make procedures more accurate and safer.
Regarding claim 7, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
Driemel further teaches wherein the plurality of support members (housing parts 24 and 25, which are similar to housing parts 2 and 3) are constructed of a pliable material (flexible plastics material), whereby one or more of the plurality of support members may be adjusted to accommodate positioning of the one or more ultrasound transducers (Fig. 5, [0045], regions 24b and 25b may adjust to the shape of head 6, capable of accommodating positioning of one or more ultrasound transducers). Driemel further teaches in an alternative embodiment, a hinge may be provided so that the head coil arrangement may be opened for a larger internal volume ([0012]), which would also allow for the positioning of one or more ultrasound transducers.
Regarding claim 8, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
Driemel teaches further including one or more interventional or fixation devices ([0038]).
	Regarding claim 9, Driemel in view of Hynynen teaches the invention as claimed above in claim 8.
	Driemel further teaches wherein the one or more interventional or fixation devices are in contact with a surface of the head of the patient simultaneously with at least the adjustable MRI coil support (Figs. 1 & 2, [0038]). Figures 1 and 2 shows fixation devices (8) in contact with a surface of the head (6) simultaneously with housing parts 2 and 3.
	Regarding claim 10, Driemel discloses a wearable MRI imaging system (head coil arrangement 23) that is wearable about a head of a patient for use during therapeutic procedures (Fig. 5, [0045], capable for use during therapeutic procedures, such as MR-guided procedures), comprising: an adjustable MRI coil support (housing parts 24 and 25) adapted to be worn on a head of a patient (Fig. 5, [0045]), the MRI coil support having a plurality of pliable support members (flexible regions 24b and 25b, [0045]); one or more MRI imaging coils enshrouded within one or more of the plurality of pliable support members ([0036], individual coils 4 are integrated in housing parts 2 and 3, which are similar to housing parts 24 and 25) such that the MRI imaging coils are positionable flush with a surface of the head of the patient when worn (Fig. 5, [0045], flexible regions 24b and 25b may adjust to the shape of head 6).
	However, Driemel does not disclose the plurality of pliable support members defining one or more access openings; and one or more ultrasound transducers positionable in the one or more access openings are positionable flush with a surface of the head of the patient; wherein the MRI imaging coils and one or more ultrasound transducers are simultaneously flush with the surface of the head of the patient when worn.
Hynynen teaches a headset (100) for performing transcranial diagnostic or therapeutic procedures comprising a patient-specific frame (110) including a plurality of attachment interfaces (apertures/openings) for which transducers (120) which are positioned in (Fig. 1, Page 5, lines 1-19). Figure 1 shows transducers (120) flush with a surface of the head (50) of a patient. Hynynen further teaches the transducers (120) may comprise a first and second subset, wherein the first subset may be ultrasound transducers and the second subset may be MRI coils (Fig. 1, Page 5, Line 32 – Page 6 line 15, Claim 7). The transducers (120) shown in figure 1 may comprise both ultrasound transducers and MRI coils, simultaneously flush with the surface of a head (50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include openings for access of transducers and for the transducers to be flush with the surface of the head simultaneously with MRI imaging coils. Doing so would allow for simultaneous MRI imaging while performing transcranial procedures/therapy such as ultrasound ablation; the modification would allow for image-guided procedures to be performed, as taught by Hynynen (Page 7, lines 13-15, Page 10, lines 27-31), which would make procedures more accurate and safer.
Regarding claim 12, Driemel in view of Hynynen teaches the invention as claimed above in claim 10.
Driemel teaches further including one or more interventional or fixation devices ([0046]).
Regarding claim 13, Driemel in view of Hynynen teaches the invention as claimed above in claim 12.
Driemel further teaches wherein the one or more interventional or fixation devices are in contact with a surface of the head of the patient simultaneously with the adjustable MRI coil support (Fig. 5, [0046], components 27 come into contact with the ears of the head 6). Figure 5 shows housing parts 24a and 25a along with fixing component 27 making contact with the head (6).
However, Driemel does not teach wherein the interventional or fixation devices are in contact simultaneously with the one or more ultrasound transducers.
Hynynen teaches the ultrasound transducers (120) contacting the patient’s head (50) (Fig. 1, Page 5, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to further include having the ultrasound transducers simultaneously contacting the head along with the fixation device and MRI imaging coil. Doing so would immobilize the head, which is a necessity during magnetic resonance imaging which may take a long time, as taught by Driemel ([0038]) and would provide for stability of the head during ultrasound therapy and image-guided procedures, resulting in higher accuracy.
Claims 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US20080007259) in view of Hynynen (WO2017143444) as applied to claims 1 and 10 above, and further in view of Glaser (US20090227852).
Regarding claim 3, Driemel in view of Hynynen teaches the invention as claimed above in claim 1.
Driemel teaches further comprising one or more sensors operatively disposed with the MRI adjustable coil support (housing parts) ([0049]).
However, Driemel does not teach the one or more sensors being capable of monitoring one or more biotelemetry characteristics.
Glaser teaches a helmet compatible reflection pulse oximeter sensor which measures oxyhemoglobin content in the forehead (Fig. 14, [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to have a sensor which monitors a biotelemetry characteristic. Doing so would allow for the clinicians or user to monitor a patient’s pulse rate and oxygen levels in the head. During transcranial procedures, measuring oxygen levels in the head may be of importance as complications may occur in which blood or oxygen is no longer being delivered to the brain. Whereas, the benefits of measuring pulse rate are a given, as it may indicate whether the patient’s heart is beating too fast as a negative response to the procedure or is not beating at all.
Regarding claim 4, Driemel in view of Hynynen and Glaser teach the invention as claimed above in claim 3.
However, Driemel does not teach further comprising one or more fasteners disposed on an inner surface of the adjustable MRI coil support, wherein the one or more sensors are removably connectable to the one or more fasteners.
Hynynen teaches affixing transducers (120) by using fasteners which extend into a patient-specific frame (110) and teaches the transducers (120) may be removably attachable to the patient-specific frame (110) (Fig. 1, Page 5, lines 10-19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include fasteners for the sensors and for the sensors to be removably connectable. Doing so would allow for the user to attach the sensors only when necessary as there may be moments such as where there are multiple sensors elsewhere which provide similar functions, the certain procedure doesn’t require them, or the sensors may interfere with performing a certain procedure or part of a procedure.
Regarding claim 11, Driemel in view of Hynynen teaches the invention as claimed above in claim 10.
Driemel teaches further comprising one or more sensors attachable to the MRI adjustable coil support (housing parts) ([0049]).
However, Driemel does not teach wherein the one or more sensors being capable of monitoring one or more biotelemetry characteristics.
Glaser teaches a helmet compatible reflection pulse oximeter sensor which measures oxyhemoglobin content in the forehead (Fig. 14, [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to have a sensor which monitors a biotelemetry characteristic. Doing so would allow for the clinicians or user to monitor a patient’s pulse rate and oxygen levels in the head. During transcranial procedures, measuring oxygen levels in the head may be of importance as complications may occur in which blood or oxygen is no longer being delivered to the brain. Whereas, the benefits of measuring pulse rate are a given, as it may indicate whether the patient’s heart is beating too fast as a negative response to the procedure or is not beating at all.
Claim 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US20080007259) in view of Hynynen (WO2017143444) and Biber (US8952694).
Regarding claim 14, Driemel discloses a wearable MRI imaging system (head coil arrangement 23) for use during therapeutic procedures (Fig. 5, [0045], capable for use during therapeutic procedures, such as MR-guided procedures), comprising: an adjustable MRI coil support (housing parts 24 and 25) adapted to worn on a head of a patient (Fig. 5, [0045]), the MRI coil support having a plurality of pliable support members (flexible regions 24b and 25b, [0045]); one or more MRI imaging coils supported by one or more of the plurality of pliable support members ([0036], individual coils 4 are integrated in housing parts 2 and 3, which are similar to housing parts 24 and 25) such that the MRI imaging coils are positionable substantially proximate to a surface of the head of the patient when worn (Fig. 5, [0045], flexible regions 24b and 25b may adjust to the shape of head 6). 
	However, Driemel does not teach wherein the plurality of pliable support members defining one or more access openings; one or more ultrasound transducers positionable in the one or more access openings are positionable substantially proximate to a surface of the head of the patient; and a preamp adapted to receive and amplify a signal from the one or more MRI imaging coils; wherein the MRI imaging coils and one or more ultrasound transducers are simultaneously positionable proximate to the surface of the head of the patient when worn.
Hynynen teaches a headset (100) for performing transcranial diagnostic or therapeutic procedures comprising a patient-specific frame (110) including a plurality of attachment interfaces (apertures/openings) for which transducers (120) which are positioned in (Fig. 1, Page 5, lines 1-19). Figure 1 shows transducers (120) substantially proximate to a surface of the head (50) of a patient. Hynynen further teaches the transducers (120) may comprise a first and second subset, wherein the first subset may be ultrasound transducers and the second subset may be MRI coils (Fig. 1, Page 5, Line 32 – Page 6 line 15, Claim 7). The transducers (120) shown in figure 1 may comprise both ultrasound transducers and MRI coils, simultaneously proximate with the surface of a head (50).
Biber teaches a head and nape magnetic-resonance coil device (2) which includes a preamplifier for individual coil units 3, 4, and 5 (Column 5, lines 20-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include openings for access of transducers and for the transducers to be proximate to the surface of the head simultaneously with MRI imaging coils. Doing so would allow for simultaneous MRI imaging while performing transcranial procedures/therapy such as ultrasound ablation; the modification would allow for image-guided procedures to be performed, as taught by Hynynen (Page 7, lines 13-15, Page 10, lines 27-31), which would make procedures more accurate and safer. It would have been obvious to one of ordinary skill in the art to have also modified the invention of Driemel to include a preamplifier. Doing so would allow for detection of weak signals, which may allow for better visualization of tissue depending on the level of amplification or gain set.
Regarding claim 17, Driemel in view of Hynynen and Biber teaches the invention as claimed above in claim 14.
Driemel teaches further including one or more interventional or fixation device ([0046]).
Regarding claim 18, Driemel in view of Hynynen and Biber teaches the invention as claimed above in claim 17.
Driemel further teaches wherein the one or more interventional or fixation devices are in contact with a surface of the head of the patient simultaneously with the adjustable MRI coil support (Fig. 5, [0046], components 27 come into contact with the ears of the head 6). Figure 5 shows housing parts 24a and 25a along with fixing component 27 making contact with the head (6).
However, Driemel does not teach wherein the interventional or fixation devices are in contact simultaneously with the one or more ultrasound transducers.
Hynynen teaches the ultrasound transducers (120) contacting the patient’s head (50) (Fig. 1, Page 5, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to further include having the ultrasound transducers simultaneously contacting the head along with the fixation device and MRI imaging coil. Doing so would immobilize the head, which is a necessity during magnetic resonance imaging which may take a long time, as taught by Driemel ([0038]) and would provide for stability of the head during ultrasound therapy and image-guided procedures, resulting in higher accuracy.
	Regarding claim 19, Driemel in view of Hynynen and Biber teaches the invention as claimed above in claim 14.
	Driemel teaches further comprising one or more surface coils positionable against a portion of the patient (Fig. 5, [0045], flexible regions 24b and 25b adjust to the shape of the head (6) of the patient, wherein flexible regions 24b and 25b are part of housing parts 24 and 25 which are similar to housing parts 2 and 3 wherein individual coils (4) are integrated in ([0036])).
	However, Driemel does not teach wherein the one or more surface coils being connectable and in communication with the preamp.
Biber teaches a head and nape magnetic-resonance coil device (2) which includes a preamplifier for individual coil units 3, 4, and 5 (Column 5, lines 20-26). One of ordinary skill in the art would recognize the “preamplifier for individual coil units” means that the coils are connectable and in communication with the preamplifier.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include a preamplifier for the surface coils. Doing so would allow for detection of weak signals, which may allow for better visualization of tissue depending on the level of amplification or gain set.
Regarding claim 20, Driemel in view of Hynynen and Biber teaches the invention as claimed above in claim 14.
Driemel further teaches wherein the plurality of support members (flexible regions 24b and 25b of housing parts 24 and 25) are constructed at least in part of a flexible material (flexible plastics material) ([0045]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US20080007259) in view of Hynynen (WO2017143444) and Biber (US8952694) as applied to claim 14 above, and further in view of Glaser (US20090227852).
	Regarding claim 15, Driemel in view of Hynynen and Biber teaches the invention as claimed above in claim 14.
Driemel teaches further comprising one or more sensors attachable to the MRI adjustable coil support (housing parts) ([0049]).
However, Driemel does not teach wherein the one or more sensors being capable of monitoring one or more biotelemetry characteristics.
Glaser teaches a helmet compatible reflection pulse oximeter sensor which measures oxyhemoglobin content in the forehead (Fig. 14, [0078]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to have a sensor which monitors a biotelemetry characteristic. Doing so would allow for the clinicians or user to monitor a patient’s pulse rate and oxygen levels in the head. During transcranial procedures, measuring oxygen levels in the head may be of importance as complications may occur in which blood or oxygen is no longer being delivered to the brain. Whereas, the benefits of measuring pulse rate are a given, as it may indicate whether the patient’s heart is beating too fast as a negative response to the procedure or is not beating at all.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US20080007259) in view of Hynynen (WO2017143444), Biber (US8952694), and Glaser (US20090227852) as applied to claim 15 above, and further in view of Fish (US6155974).
	Regarding claim 16, Driemel in view of Hynynen, Biber, and Glaser teach the invention as claimed above in claim 15.
	However, Driemel does not teach further comprising one or more fasteners disposed on an inner surface of the adjustable MRI coil support, wherein the one or more sensors are removably connectable to the one or more fasteners.
	Fish teaches a helmet (504) whose interior is covered with fasteners, wherein sensors (502) can be attached as needed to the interior of the helmet (504) (Fig. 5, Column 6, lines 61-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Driemel to include fasteners on the interior of the head coil arrangement or MRI coil support, wherein the sensors may be removably connectable to the fasteners. Doing so would allow for the sensors to be removed when unnecessary, such as when only a typical magnetic resonance scan is taking place without any procedure or therapy simultaneously occurring which would necessitate said sensors. Removing the sensors from the inner surface of the MRI coil support may make the wearer more comfortable as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793